Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 1 of 6
Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 2 of 6
Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 3 of 6
Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 4 of 6
Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 5 of 6
Case 19-21051-VFP Doc 56-1 Filed 09/04/19 Entered 09/04/19 23:46:14   Desc
                Certification w/ retainer agreement Page 6 of 6
